DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claims 1-10, 13 and 14, claim 1 recites a blowable insulation material comprising a mixed blend of first and second polyester fibers have different deniers and similar lengths, wherein the material has a density in the range of 4.5 and 6.0 kg/m3 and a thermal weight efficiency in the range of 22.6 and 26.8 clo/(kg/m2).  Applicants’ submissions of September 21, 2021, solely attributes support for the claimed density and thermal weight efficiency to Example Blends A-1 and A-2, and Figures 3 and 4, and paragraph 0044, and based on the description of the Examples being 200 gsm.  
There are three issues with the claimed ranges finding support in the specification as originally filed.  First, the claimed invention recites a density range and a thermal efficiency range defined by endpoints.  Note that the claim does not recite the limitation “about.”  As shown at page 8 of Applicants’ submissions of December 18, 2020, setting forth the calculations of Example Blend A-1 and A-2, the calculated density values of 5.99 and 4.52 only pertain to the specific Examples A-1 and A-2.  Therefore, those values are the only values supported by the specification as originally filed.  Applicants’ specification does not appear to recite any other basis weight or thickness or density values, including values less than 4.52, or even recite that any other basis weight or thickness is suitable for the claimed invention.  Therefore, since Applicants’ specification recites two density values, each of which is smaller than the claimed range, Applicants’ specification clearly does not provide support for the entirety of the claimed range.

Third, the properties set forth in the specification do not appear to be commensurate with the claimed invention.  As set forth previously, the claimed invention only recites a blend of first and second polyester staple fibers having differing deniers and similar lengths.  The claimed insulation material neither requires additional components or additional structural limitations which would be required to attain the claimed density and thermal weight efficiency. However, Applicants’ specification at page 12 line 18 to page 13 line 7 clearly indicates that Example A-1 is a sample of Example Blend A.  Example Blend A as recited in Applicants’ specification at page 9 lines 3-9 requires each of 1) crimped, siliconized, solid polyester staple fibers, 2) crimped, solid polyester staple fibers, and 3) crimped, siliconized, hollow polyester staple fibers.  Therefore, the Examples with which Applicants’ are basing the claimed ranges require at least three separate and distinct polyester fibers. Note that it is unclear to what extent, if any, the different structural properties of each of the polyester fibers play a role in the clo values. 

Note additionally that the 35 U.S.C. 112(b) rejection set forth below further recites that it is unclear what the claimed invention, specifically the mixed blend wherein the fibers of the blend are separated, individualized and bonded, including which structure the Examples are setting forth.
For the reasons set forth above, the claimed density and thermal weight efficiency ranges constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1-10, 13 and 14, the claim recites a mixed blend of polyester staple fibers, further wherein the fibers comprising the mixed blend are separated, individualized and unbonded relative to one another.  It is unclear how the insulation material can simultaneously comprise a mixed blend of fibers, wherein the fibers of the blend are separated, individualized and unbonded relative to one another.  As set forth previously, Applicants’ specification does not provide a definition for “blend.”  However, “blend” is defined as “to combine or mix so that the constituent parts are indistinguishable from one another” (see TheFreeDictionary.com).  If the fibers comprise a blend, and a blend is defined and ordinarily known in the art as to mix such that the parts are indistinguishable from one another, it is unclear how they can also be each of separated, individualized and unbonded. 
Although Applicants’ remarks of September 21, 2021, recite that there are numerous examples of blended components that retain individuality but appear to be indistinguishable, such as spice mixtures and juice, the claim specifically recites that the fibers are separated and individualized and unbonded.  It is unclear in Applicants’ analogy, if a spice mixture and juice requires the components to be separated and individualized and unbonded and still be a blend, as separating, individualizing and unbonding components of a mixture would not result in a blend.
Additionally, it is unclear whether the fibers being separated, individualized and unbonded relative to one another is intended to be a product by process limitation, such as directed to the fibers prior to be incorporated into a blend, or is directed to the final product. Note that page 8 lines 9-23 of the specification recites that the mixed blend of fibers is fed to an opening station for opening or working the fibers.  The specification further recites that the blend and then gathered to be suitable for use as a blowable insulation material, or if the fibers being blended and then opened and then gathered only pertains to preparing the insulation material for delivery.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,837,067 to Carey and USPN 6,329,052 to Groh.
Regarding claims 1-10, 13 and 14, Carey teaches nonwoven thermal insulating batts comprising structural staple fibers and bonding staple fibers (Carey, Abstract), the fibers being opened and mixed fiber blends (Id., column 7 line 32 to column 8 line 45).  Carey teaches that the structural staple fibers may be crimped, having a length preferably from about 15 mm to about 75 mm and having a fiber denier more preferably 0.5 to 3 denier, with blends or mixture of 3, more preferably less than about 0.005 g/cm3, and thicknesses in the range of 0.5 to 15 cm, and basis weight from 10 to 400 g/m2 (Id., column 5 lines 15-30).  Note that 0.005 g/cm3 is equivalent to 5 kg/cm3.  Carey teaches thermal weight efficiencies of preferably at least about 20 clo/g/m2 x 1000 (Id.).
Carey establishes a mixed blend of polyethylene terephthalate staple fibers, having different deniers and lengths within the claimed range, wherein the bend has an overlapping density and thermal weight efficiency.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Carey, and adjusting and varying the deniers and lengths of the fibers, and the density and thermal conductivity values of the material, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material having the desired insulating and structural  properties based on the totality of the teachings of Carey.
Carey teaches that the thermal insulation material may be used in acoustical insulation and cushioning applications (Carey, column 7 lines 9-15).  Carey does not appear to teach use of the material as a blowable insulation.  However, Groh teaches blowable insulation material including batt shredded into blowable clusters, the clusters including water-repellant synthetic fiber, lubricant-finished fiber and/or dry fiber which are opened and blended (Groh, Abstract, column 2 lines 44-67, claims 1-6).  Groh teaches that the blowable material has a lofty nature, good compressional properties, improved hand and superior blendability, uniformity and feel (Id., column 2 lines 44-67), wherein the dry fiber is polyester and the water-repellant synthetic fiber or lubricant-finished fiber is siliconized polyester (Id., claim 5).  Groh teaches that the dry fibers and/or water-repellant fibers have a denier of 0.5-6.0 (Id., column 4 lines 15-36).  Groh teaches that an embodiment comprises the clusters and synthetic material including open fibers, wherein the open fibers may be any mixture of 0.5 to 6.0 denier fiber, water-repellant or lubricant-finished (Id., column 4 line 60 to column 5 line 8).  Groh teaches that the insulation material are used in garments or sleeping bags, and that the clusters show superior water resistance and are enhanced by washing, and do not clump (Id., column 5 line 57 to column 6 line 34).

Regarding claims 2-4, Carey teaches fibers having deniers which overlap the claimed deniers, with blends or mixture of fiber deniers often times being employed to obtain desired thermal or mechanical properties.  Carey suggests that the structural fibers are smaller in denier than the bonding fibers, as shown in the Examples.  Carey teaches that the batt contain from about 20 to 90 weight percent structural fiber and about 10 to 80 weight percent bonding fiber (Carey, column 5 lines 8-14).  Additionally, Groh teaches blowable insulation material including water-repellant synthetic fiber, lubricant-finished fiber and/or dry fiber which are opened and blended.  Groh teaches that the water-repellant synthetic fiber or lubricant-finished fiber is siliconized polyester.  Groh teaches an exemplary water repellant fiber having a denier of 1.4 and comprising 30% of a web which is shredded (Groh, column 4 lines 15-36).  Groh teaches that the insulation material are used in garments or sleeping bags, and that the clusters show superior water resistance and are enhanced by washing, and do not clump (Id., column 5 line 57 to column 6 line 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, and adjusting and varying the denier of the fibers, such as within the first and third staple fiber range, and additionally including siliconized polyester fibers having a denier and in an amount, such as within the second staple fiber range, as 
Regarding claim 4, as set forth above, Carey teaches that the batt contain from about 20 to 90 weight percent structural fiber and about 10 to 80 weight percent bonding fiber. Additionally as set forth above, Groh teaches an exemplary amount of water repellant fiber having a denier of 1.4 comprises 30% of the material.  
Based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the blowable insulation material of the prior art combination, and adjusting and varying the amounts of the staple fibers and water repellant fibers in amounts, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material comprising amounts fibers known in the art as being predictably suitable for such insulation materials.
Regarding claim 7, the prior art combination teaches that the material is formed into blowable insulation, which would appear to be a loose fill material.  
Regarding claims 8 and 9, as set forth above, the prior art combination includes siliconized polyester fibers.
Regarding claim 14, the prior art combination teaches that the insulating material can be used in various applications such as garments or sleeping bags (Groh, column 1 lines 15-21, column 5 line 63 to column 6 line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, for use in applications such as in an outer layer of a garment or sleeping 

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER Y CHOI/            Primary Examiner, Art Unit 1786